UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-1310



ATHILLA MARIA HARRIS,

                                             Plaintiff - Appellant,

          versus


ARLINGTON COUNTY, VIRGINIA; ANTON S. GARDNER,
County Manager; RON CARLEE, Director, De-
partment of Human Services; SUSANNE EISNER,
Department of Human Services; KITTY CLARK,
Department of Personnel; KAY WEST, Department
of Human Services; MARSHA ALLGEIER, Department
of Human Services; CECILIA TANNER, Department
of Human Services; WALTER ZAUMSEIL, Department
of Human Services,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-853-A)


Argued:   January 29, 1997                 Decided:   March 12, 1997


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
ARGUED: Anne Therese Taylor, JOHNSTON, RIVLIN & FOLEY, L.L.P.,
Washington, D.C., for Appellant. Scott Sanford Cairns, MCGUIRE,
WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for Appellees.
ON BRIEF: Robert O. Johnston, JOHNSTON, RIVLIN & FOLEY, L.L.P.,
Washington, D.C., for Appellant. Lisa Bryant-Fowler, Assistant
County Attorney, Office of the County Attorney, COUNTY OF
ARLINGTON, Arlington, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Athilla Harris, who was terminated as an employee of Arlington

County, Virginia, appeals an order of the district court granting

summary judgment to the County and individual defendants on her

claims (i) that she was discriminated against on the basis of race

and disability in violation of 42 U.S.C. § 1981 and 42 U.S.C.
§ 2000e et seq. (Title VII) and the Americans with Disabilities
Act, 42 U.S.C. § 12112, and (ii) that she was denied due process

protections (based on her assertion that she was a permanent

employee of the County) in violation of the Fourteenth Amendment to
the United States Constitution and 42 U.S.C. §§ 1981, 1983, 1985,

and 1986. After consideration of the parties' briefs, the record,

and the oral arguments of counsel, we conclude that the district
court correctly granted summary judgment to the County and the

other named defendants on each of Harris's claims.    Accordingly,

we affirm on the reasoning of the district court.    See Harris v.
Arlington County, Virginia, No. 95-853-A (E.D. Va. Dec. 22, 1995).




                                                          AFFIRMED




                                3